Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed 1/26/2022 has been entered. Amended Claims 27, 28 and 42 have been noted. The amendment has overcome the claim objection previously set forth - that claim objection has been withdrawn accordingly. Claims 27-46 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 27-33 and 36-46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang et al. (CN 101122425 A) (hereinafter “Wang”) (see provided original document and translation for reference) in view of Kolb (US 8,109,265 B1).
Regarding Claim 27, Wang teaches of a particle receiver (1) configured to receive particles (“air” particles (4)) (see at least [0030] and Fig. 4) in a solar central receiver system (Fig. 4), the particle receiver comprising: 
an inlet portion (upper inlet portion (C) as shown in Examiner Annotated Fig. 4 (presented below) that cold air arrow (4) is shown flowing down into) having a first cross sectional opening (as is shown in Examiner Annotated Fig. 4), the inlet portion forming a passageway sized to transmit a stream of particles (see at least [0032] and Fig. 4); 
an outlet portion (6) having a second cross sectional opening (see Fig. 4), the outlet portion forming a passageway sized to transmit the stream of particles (see at least [0032] and Fig. 4);
a particle passageway (A) (see Examiner Annotated Fig. 4 below) disposed between the inlet portion and the outlet portion that comprises an internal cross-sectional area (B) (see Examiner Annotated Fig. 4); and 
a porous structure disposed in the particle passageway (the portion of the “silicon carbide foam ceramic” material of receiver (1) that is disposed within particle passageway (A) as shown in Examiner Annotated Fig. 4) between the inlet portion and the outlet portion that spans the internal cross-sectional area and is configured to transmit the particles throughout the porous structure (see at least [0032] and Examiner Annotated Fig. 4), the porous structure having a front face (the face of the porous structure that is “sealed” against “quartz glass window 10” as is shown in Fig. 4) (see at least [0032] and Fig. 4) and having a size to impede movement of the stream of particles during downward travel from the inlet portion to the outlet portion (see at least [0032] and Examiner Annotated Fig. 4), wherein a point of release of the stream of particles (point where upper arrow (4) is coming into the receiver as is shown in Fig. 4) is recessed from the front face of the porous structure (as is shown in Fig. 4, the point where upper arrow (4) is coming into the receiver is not in line with the front face of the porous structure but rather recessed relative to the front face of the porous structure), and wherein the inlet portion (C) is positioned above the outlet portion so that the stream of particles falls down through the porous structure (as is shown in Examiner Annotated Fig. 4, inlet portion (C) is positioned higher up than, and thus above outlet portion (6) such that particles fall down through the inlet portion, down through the porous structure and finally into the outlet portion).
Wang fails to explicitly teach that the particle receiver is a solid particle receiver and that the stream of particles comprises solid particles. 
Kolb discloses a closely relatable solar powered particle receiver system (Fig. 8) that comprises a receiver (12) that is configured to heat a stream of circulating particles via solar radiation (see at least Col. 4 line 56 - Col. 5 line 24 and Fig. 8). The receiver comprises a hopper (17) that feeds a stream of solid particles (16) and air into the receiver (see at least Col. 4 line 24 - Col. 5 line 24 and Figs. 5, 8). Kolb teaches that it is advantageous to heat a stream of solid particles mixed with air because the solid particles, inter alia, “have a high heat capacity and are relatively inexpensive” (see at least Col. 1 lines 63-65).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the particle receiver taught by Wang by mixing solid particles into the existing stream of air particles that are to be heated based on the teachings of Kolb. Doing so would have increased the heat capacity of the particle stream thereby increasing system efficiency. Note that such modification would have effectively converted the particle receiver taught by Wang into a solid particle receiver as is claimed. 


    PNG
    media_image1.png
    662
    662
    media_image1.png
    Greyscale


Regarding Claim 28, Wang teaches of a method of capturing solar energy with a solar central receiver system (Fig. 4), the method comprising:
releasing a curtain of particles (“air” particles (4)) (see at least [0030] and Fig. 4) into a cavity (cavity internal to element (2) where element (1) is disposed as shown in Fig. 4) configured to receive solar irradiation (see at least [0032] and Fig. 4) wherein the cavity comprises an internal cross-sectional area (B) (see Examiner Annotated Fig. 4); and 
increasing a resident time of the curtain of particles falling through the cavity with a porous foam structure (1) (note that element (1) is formed from “silicon carbide foam ceramic” which is a porous foam structure - see at least [0032] and Fig. 4) that spans the entire internal cross-sectional area (B) of the cavity (see Examiner Annotated Fig. 4) and impedes the fall of the particles (see at least [0032] and Examiner Annotated Fig. 4), 
wherein a point of release of the stream of particles (upper point of release (C) as shown in Examiner Annotated Fig. 4 that cold air arrow (4) is shown flowing down into) is recessed from a front face of the porous structure (the face of the porous structure that is “sealed” against “quartz glass window 10” as is shown in Fig. 4) (as is shown in Fig. 4, point (C) is not in line with the front face of the porous structure but rather recessed relative to the front face of the porous structure) (see at least [0032] and Fig. 4), and wherein the point of release of the curtain of particles is above the porous foam structure so that the curtain of particles falls down through the porous foam structure (as is shown in Examiner Annotated Fig. 4, point of release (C) is positioned higher up than, and thus above the porous foam structure such that particles fall down through the inlet portion, down through the porous foam structure and finally into outlet portion (6)).
Wang fails to explicitly teach that the curtain of particles comprises solid particles. 
Kolb discloses a closely relatable solar powered particle receiver system (Fig. 8) and method for using the same (see Abstract). The receiver system comprises a receiver (12) that is configured to heat a stream of circulating particles via solar radiation (see at least Col. 4 line 56 - Col. 5 line 24 and Fig. 8). The receiver comprises a hopper (17) that feeds a stream of solid particles (16) and air into the receiver (see at least Col. 4 line 24 - Col. 5 line 24 and Figs. 5, 8). Kolb teaches that it is advantageous to heat a stream of solid particles mixed with air because the solid particles, inter alia, “have a high heat capacity and are relatively inexpensive” (see at least Col. 1 lines 63-65).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method taught by Wang by mixing solid particles into the existing curtain of air particles that are to be heated based on the teachings of Kolb. Doing so would have increased the heat capacity of the curtain of particles thereby increasing system efficiency. Note that such modification would have necessarily resulted in a method that comprises releasing a curtain of solid particles into a cavity configured to receive solar irradiation as is claimed. 

Regarding Claim 29, Kolb also teaches of releasing the curtain of solid particles from at least one hopper (17) through a slot (see at least Col. 4 line 56 - Col. 5 line 24 and Figs. 5, 8). Note that in the combination of Wang and Kolb, the combined method/system would necessarily employ a hopper (17) as taught by Kolb to facilitate the feeding of solid particles as is taught by Kolb (see and least Fig. 8 of Kolb and the rejection for Claim 28). The combination of Wang and Kolb accordingly meet the limitations of Claim 29 as claimed. 

Regarding Claim 30, Wang (and Kolb) also teaches that the step of releasing the curtain of particles includes allowing the particles to flow by gravity (see and least Fig. 4 and [0032] of Wang and the rejection for Claim 28).

Regarding Claim 31, the combination of Wang and Kolb also teaches that the step of increasing the resident time of the curtain of solid particles includes causing the solid particles to collide with ligaments in the porous structure (the solid pieces of the foam structure between the open “pores”) so as to impede movement of the particles and reduce speed of the particles (see at least [0009], [0032] and Fig. 4 of Wang and the rejection for Claim 28). Note that in the combination of Wang and Kolb, the curtain of particles would be a curtain of solid particles as claimed (as presented in the rejection for Claim 28 above). 

Regarding Claim 32, the combination of Wang and Kolb also teaches that the step of increasing the resident time of the curtain of solid particles (as taught by Kolb) includes spreading the curtain of solid particles from a narrow configuration (configuration of initially falling through the portion of element (2) that flow arrow (4) is shown flowing down into in Fig. 4 that is upstream of element (1)) in a direction transverse to a direction of travel (see Fig. 4) to a widened configuration (the configuration wherein the particles are disposed completely within element (1) before flowing out of outlet (6) as shown in Fig. 4) in the direction transverse to the direction of travel (see Fig. 4). 

Regarding Claim 33, Wang also teaches that the step of increasing the resident time of the curtain of particles includes transferring heat to the particles with solar radiation during the resident time (see at least [0032] and Fig. 4).

Regarding Claim 36, Wang and Kolb teach the solid particle receiver of Claim 27 (see the rejection for Claim 27) and Wang teaches that the porous structure includes at least one foam block (the at least one foam block of “silicon carbide foam ceramic” that forms the porous structure as can be observed in Fig. 4 - see at least [0032], Fig. 4 and the rejection for Claim 27). Wang fails to explicitly disclose whether or not the different portions of the porous structure as shown in Fig. 4 are integral with one another or not and accordingly fails to explicitly teach that the porous structure includes “a series of foam blocks”. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have simply reconfigured the different portion of the foam block taught by Wang that appear to be integral with one another in Fig. 4 to separate blocks that are attachable to and separable from one another since it has been held that use of a one piece construction instead of a multi-piece construction (and vice versa) would be “merely a matter of obvious engineering choice” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). One of ordinary skill in the art would have been readily capable of configuring the porous structure taught by Wang into a series of foam blocks to facilitate easier transport and/or installation and doing so would have necessarily resulted in a configuration wherein the porous structure includes “a series of foam blocks” as claimed.

(In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)(A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)


	Regarding Claim 37, Wang also teach that the porous structure includes a foam buffer (the portion of element (1) (which is made of “silicon carbide foam ceramic”) that directly contacts “quartz glass window 10”) (see at least [0032], Fig. 4 and the rejection for Claim 27).   

	Regarding Claim 38, Wang also teaches that at least one block of the series of foam blocks is arranged at an angle with respect to a vertical axis (such as the block of element (1) that is directly adjacent to the glass and solar radiation (3) as shown in Fig. 4).

Regarding Claim 39, Wang and Kolb teach the solid particle receiver of Claim 28 (see the rejection for Claim 28) and Wang teaches that the porous structure includes at least one foam block (the at least one foam block of “silicon carbide foam ceramic” that forms the porous structure as can be observed in Fig. 4 - see at least [0032], Fig. 4 and the rejection for Claim 28). Wang fails to explicitly disclose whether or not the different portions of the porous structure as shown in Fig. 4 are integral with one another or not and accordingly fails to explicitly teach that the porous structure includes “a series of foam blocks”. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have simply reconfigured the different portion of the foam block taught by Wang that appear to be integral with one another in Fig. 4 to separate blocks that are attachable to and separable from one another since it has been held that use of a one piece construction instead of a multi-piece construction (and vice versa) would be “merely a matter of obvious engineering choice” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). One of ordinary skill in the art would have been readily capable of configuring the porous structure taught by Wang into a series of foam blocks to facilitate easier transport and/or installation and doing so would have necessarily resulted in a configuration wherein the porous structure includes “a series of foam blocks” as claimed.

(In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)(A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)

	Regarding Claim 40, Wang also teach that the porous structure includes a foam buffer (the front most portion of element (1) (which is made of “silicon carbide foam ceramic”) that is “sealed” against “quartz glass window 10”) (see at least [0032], Fig. 4 and the rejection for Claim 27).   

	Regarding Claim 41, Wang also teaches that at least one block of the series of foam blocks is arranged at an angle with respect to a vertical axis (such as the block of element (1) that is directly adjacent to the glass and solar radiation (3) as shown in Fig. 4). 

Regarding Claim 42, Wang teaches of a particle receiver (1) configured to receive particles (“air” particles (4)) (see at least [0030] and Fig. 4) in a solar central receiver system (Fig. 4), the particle receiver comprising: 
an inlet portion (upper inlet portion (C) as shown in Examiner Annotated Fig. 4 that cold air arrow (4) is shown flowing down into) having a first cross sectional opening (as is shown in Examiner Annotated Fig. 4), the inlet portion forming a passageway sized to transmit a stream of particles (see at least [0032] and Fig. 4); 
an outlet portion (6) having a second cross sectional opening (see Fig. 4), the outlet portion forming a passageway sized to transmit the stream of particles (see at least [0032] and Fig. 4);
a particle passageway (A) (see Examiner Annotated Fig. 4 below) disposed between the inlet portion and the outlet portion that comprises an internal cross-sectional area (B) (see Examiner Annotated Fig. 4); and 
a porous structure (the portion of the “silicon carbide foam ceramic” material of receiver (1) that is disposed within particle passageway (A) as shown in Examiner Annotated Fig. 4) having a top face to receive the stream of particles (the top face of the porous structure that is adjacent to upper arrow (4) as shown in Fig. 4) and a front face (the face of the porous structure that is “sealed” against “quartz glass window 10” as is shown in Fig. 4) (see at least [0032] and Fig. 4) to receive solar radiation (3), wherein the porous structure is in the solid particle passageway between the inlet portion and the outlet portion, spans the internal cross-sectional area (B) and is configured to transmit the particles throughout the porous structure (see at least [0032] and Examiner Annotated Fig. 4), the porous structure having a size to impede movement of the stream of particles during downward travel from the inlet portion to the outlet portion (see at least [0032] and Examiner Annotated Fig. 4), and wherein the inlet portion (C) is positioned above the outlet portion so that the stream of particles falls down through the porous structure (as is shown in Examiner Annotated Fig. 4, inlet portion (C) is positioned higher up than, and thus above outlet portion (6) such that particles fall down through the inlet portion, down through the porous structure and finally into the outlet portion).
Wang fails to explicitly teach that the particle receiver is a solid particle receiver and that the stream of particles comprises solid particles. 
Kolb discloses a closely relatable solar powered particle receiver system (Fig. 8) that comprises a receiver (12) that is configured to heat a stream of circulating particles via solar radiation (see at least Col. 4 line 56 - Col. 5 line 24 and Fig. 8). The receiver comprises a hopper (17) that feeds a stream of solid particles (16) and air into the receiver (see at least Col. 4 line 24 - Col. 5 line 24 and Figs. 5, 8). Kolb teaches that it is advantageous to heat a stream of solid particles mixed with air because the solid particles, inter alia, “have a high heat capacity and are relatively inexpensive” (see at least Col. 1 lines 63-65).
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the particle receiver taught by Wang by mixing solid particles into the existing stream of air particles that are to be heated based on the teachings of Kolb. Doing so would have increased the heat capacity of the particle stream thereby increasing system efficiency. Note that such modification would have effectively converted the particle receiver taught by Wang into a solid particle receiver as is claimed. 

Regarding Claim 43, Wang and Kolb teach the solid particle receiver of Claim 27 (see the rejection for Claim 27) and Wang teaches that the porous structure includes at least one foam block (the at least one foam block of “silicon carbide foam ceramic” that forms the porous structure as can be observed in Fig. 4 - see at least [0032], Fig. 4 and the rejection for Claim 27). Wang fails to explicitly disclose whether or not the different portions of the porous structure as shown in Fig. 4 are integral with one another or not and accordingly fails to explicitly teach that the porous structure includes “a series of foam blocks”. 
However, it would have been obvious to one of ordinary skill in the art at the time of the invention to have simply reconfigured the different portion of the foam block taught by Wang that appear to be integral with one another in Fig. 4 to separate blocks that are attachable to and separable from one another since it has been held that use of a one piece construction instead of a multi-piece construction (and vice versa) would be “merely a matter of obvious engineering choice” (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). One of ordinary skill in the art would have been readily capable of configuring the porous structure taught by Wang into a series of foam blocks to facilitate easier transport and/or installation and doing so would have necessarily resulted in a configuration wherein the porous structure includes “a series of foam blocks” as claimed.

(In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)(A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, “that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice.”)

Regarding Claim 44, Wang also teach that the porous structure includes a foam buffer (the front most portion of element (1) (which is made of “silicon carbide foam ceramic”) that is “sealed” against “quartz glass window 10”) wherein the stream of solid particles enters the porous structure but does not enter the foam buffer (as can readily be observed in Fig. 4 by the upper particle flow arrow, the particles are directed down and inwards in a direction opposite to the relatively uphill front portion of element (1) that is sealed against the quartz glass window. Since the particles enter the porous structure at their point of admittance and the buffer is not at the point of admittance, it follows that the stream of solid particles do not enter the foam buffer as claimed.). 

Regarding Claim 45, Wang also teaches that at least one block of the series of foam blocks is arranged at an angle with respect to a vertical axis (such as the block of element (1) that is directly adjacent to the glass and solar radiation (3) as shown in Fig. 4).

Regarding Claim 46, Wang also teaches that a point of release of the stream of particles (point where upper arrow (4) is coming into the receiver as is shown in Fig. 4) is recessed from the front face of the porous structure (as is shown in Fig. 4, the point where upper arrow (4) is coming into the receiver is not in line with the front face of the porous structure but rather recessed relative to the front face of the porous structure).

Claims 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wang and Kolb further in view of Karni et al. (US 2005/0210876 A1) (hereinafter “Karni”). 
Regarding Claim 34, Wang and Kolb teach the method of Claim 28 (see the rejection for Claim 28), but fail to explicitly disclose that the curtain of solid particles is a combination of a first set of particles and a second set of particles, the first set of particles including particles having a given solar absorptivity, and the second set of particles including particles having a solar absorptivity greater than the first set of particles. 
Karni discloses a relatable solar receiver that is configured to heat a curtain of particles via solar radiation (see at least Abstract, [0030] and Fig. 1). The receiver comprises a plurality of connections (17a-17d) to different particle sources such that different particles with different absorptivities can be mixed with one another as desired (see at least [0024] and Fig. 1). Thus, a combination of a first set of particles and a second set of particles can exist wherein the first set of particles includes particles having a given solar absorptivity, and the second set of particles includes particles having a solar absorptivity greater than the first set of particles (see at least [0024] and [0031]). Karni teaches that the absorption capability of the curtain of particles can be optimized by mixing a variety of particles with different absorptivities within the curtain of particles as needed depending on outside factors and that doing so increases efficiency of the receiver as a whole (see at least [0030]).  
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the method taught by Wang and Kolb by implementing means for mixing different types of particles as taught by Karni and to have configured the curtain of solid particles to comprise a combination of a first set of particles and a second set of particles, the first set of particles including particles having a given solar absorptivity, and the second set of particles including particles having a solar absorptivity greater than the first set of particles as also taught by Karni. Doing so would have optimized the absorption capability of the curtain of solid particles and provided means for adapting it as needed. 
Karni (in addition to Wang and Kolb) fails to explicitly teach that the first set of particles includes “natural particles” and that the second set of particles includes “artificially created particles”. However, merely using a combination of known natural particles and known artificial particles to form a curtain of solid particles that has a mix of natural particles and artificially created particles would have been an obvious matter of design choice. 
To support a conclusion that a claim is directed to obvious subject matter, i.e., that a feature is an obvious matter of design choice, an Examiner must present a ‘convincing line of reasoning’ as to why one of ordinary skill in the art would have found the claimed feature to have been obvious.  Ex parte Clapp, 227 U.S.P.Q. 972, 973 (BPAI 1985).  When determining whether a rejection based on design choice is appropriate, the Examiner must review the Specification and ascertain if the limitation in question is disclosed as serving any advantage or particular purpose, or whether it solves a stated problem.  The Examiner also should explain the reasoning used to determine that the prior art would have performed equally as well as the claimed invention.  These two steps help present the aforementioned ‘convincing line of reasoning.’  Ex parte Clapp, 227 U.S.P.Q. at 973.

	It is apparent from Applicant’s specification that forming a curtain of solid particles out of two distinct types of particles is optional and that a curtain of solid particles of only one type will suffice equally well. Furthermore, the specification fails to disclose any reason or advantage for mixing types of particles such that the curtain of solid particles is a combination of a first set of particles and a second set of particles, the first set of particles including natural particles having a given solar absorptivity, and the second set of particles including artificially created particles having a solar absorptivity greater than the first set of particles. Thus, it is apparent that this configuration is a design choice that does not serve any advantage, particular purpose, or solve a stated problem. Furthermore, it is evident that that the prior art would have performed equally as well as the claimed invention since the prior art teaches of at least one type of the claimed particle (the artificially created “blackened alumina particles” taught by Kolb - see at least Col. 1 lines 30-31 of Kolb) and of mixing various types of particles with various absorptivities (as taught by Karni). One of ordinary skill in the art would have been readily capable of mixing the artificially created “blackened alumina particles” already taught by Kolb with readily available natural particles (such as sand) to achieve the desired balance between, e.g., cost effectiveness and heat exchange effect as an obvious matter of design choice.
	Therefore, it would have been prima facie obvious to further modify the curtain of solid particles to form a curtain of solid particles that has a mix of natural particles and artificially created particles as claimed since such modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art. Note that such modification would have necessarily resulted in the invention as claimed.

Regarding Claim 35, Wang also teaches that the curtain of particles are captured and recirculated (as is evident from the system operating in a “sealed environment”) (see at least [0032]). Thus, in the combination of Wang, Kolb and Karni the second set of particles would also necessarily be captured and recirculated as claimed since the second set of particles would be a part of the curtain of solid particles (see the rejection for Claim 34 above). 

Response to Arguments
The arguments filed 1/26/2022 have been fully considered but have not been found persuasive for the following reasons:

	Applicant has argued that it would not have been obvious to combine Wang and Kolb since doing so would have allegedly made the apparatus taught by Wang less efficient than more efficient. Applicant contends that adding solid particles to the existing stream of air of Wang, as taught by Kolb, would “block the solar radiation” thereby decreasing efficiency. This argument is not persuasive because Kolb teaches of a combination of air and solid particles as the heat transfer medium and provides a good reason for mixing the solid particles with the air — namely that the solid particles have a “high heat capacity” that increases the efficiency of the heat transfer medium (see at least Col. 1 lines 63-65 of Kolb and the rejection for Claim 27). Thus, there is no evidence that simply mixing in some high heat capacity solid particles into the existing stream of air taught by Wang, to make a combined air/solid particle stream as taught by Kolb, would decrease efficiency since the prior art explicitly discloses the contrary. Furthermore, note that Applicant has stated that the position of the Office is that “it would be obvious to modify the air solar receiver of Wang to use solid particles instead of air”. As is clearly presented in the rejections, it would have been obvious to make a combined stream of particles and air as is taught by Kolb and doing so would have simply resulted in a more efficient heat exchange medium. These arguments are accordingly not persuasive. 
Furthermore, the claims as amended are still too broad to overcome the prior art of record since the Wang reference does teach of, inter alia, an inlet portion (C) that is positioned above the outlet portion (6) so that the stream of particles falls down through the porous structure (as is shown in Examiner Annotated Fig. 4, inlet portion (C) is positioned higher up than, and thus above outlet portion (6) such that particles fall down through the inlet portion, down through the porous structure and finally into the outlet portion). Thus, the previously cited prior art can still be used to reject the claims as amended (as is presented above in this Office Action).
	It is recommended that Applicant further amend the claims to incorporate additional structural elements and/or features to endeavor to overcome the prior art of record. Note that Applicant could potentially claim the positional relationship of the inlet to the outlet (e.g. that they are directly over one another such that the particles fall straight down through the porous structure from the inlet to the outlet along a vertical axis) to endeavor to overcome the prior art of record. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perkins et al. (US 2010/0242352 A1) is considered relevant to this application in terms of structure and use. 

	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN W JOHNSON whose telephone number is (571)272-8523. The examiner can normally be reached M-F, 7:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN W JOHNSON/Examiner, Art Unit 3762                                                                                                                                                                                                        5/6/2022

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762